t c memo united_states tax_court chad henderson and sharon henderson petitioners v commissioner of internal revenue respondent docket no 14187-16l filed date chad henderson and sharon henderson pro sese emerald g smith and bryant w smith for respondent memorandum findings_of_fact and opinion pugh judge this case was commenced in response to a notice_of_determination concerning collection action s under sec_6320 and or unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and in effect at all relevant times all continued sustaining respondent’s notice_of_federal_tax_lien filing to collect petitioners’ unpaid federal_income_tax liabilities for and findings_of_fact respondent sent by certified mail a notice_of_deficiency for tax years and to petitioners’ address in anaheim california anaheim address on date one copy to each petitioner and one copy to petitioners’ representative at that time and when petitioners timely filed their petition both petitioners lived at that address mrs henderson continued to live at that address at the time of trial whereas mr henderson received mail at that address and claimed to be a resident of california but he also received mail in utah where he lived temporarily a certified mailing list bearing a u s postal service usps stamp dated date states statutory notices of deficiency for the tax_year s indicated have been sent to the following taxpayers and lists two pieces of mail received by the usps on date one addressed to chad henderson and the other addressed to sharon henderson at their anaheim address for tax years and continued monetary amounts are rounded to the nearest dollar the notice determined deficiencies of dollar_figure and dollar_figure for and respectively it also determined penalties for and under sec_6662 of dollar_figure and dollar_figure respectively before the notice was issued respondent sent a letter dated date to the anaheim address that advised petitioners of these proposed deficiencies and penalties the letter advised petitioners that if they did not return certain forms by date respondent would issue a notice_of_deficiency the letter gave the option of review by the internal_revenue_service irs appeals_office petitioners did not petition the court within days of the notice_of_deficiency being mailed and respondent assessed the deficiencies with interest the irs filed a notice_of_federal_tax_lien nftl and sent petitioners a notice_of_federal_tax_lien filing on date petitioners submitted a timely form request for a collection_due_process or equivalent_hearing checking the box labeled withdrawal as the reason they disagreed with the filing of the nftl they added the following explanation the filing of the nftl was done prematurely we sent certified form_911 over days ago and we are awaiting on a response from the tasa the reconsideration is due sic irs agent tax_accounting errors for those tax years they did not propose any collection alternatives settlement officer dallam so dallam contacted petitioners and their representative holding a power_of_attorney to schedule a telephonic hearing for date and request any documentation showing financial hardship neither petitioners nor their representative contacted so dallam at the scheduled time so dallam contacted petitioners’ representative on date and at petitioners’ representative’s request rescheduled the hearing for date at the hearing on date petitioners disputed only the underlying liabilities and did not request collection alternatives petitioners’ tax_return was delinquent at the time of the hearing respondent’s case activity record includes the following notation by so dallam from the hearing on date so held conference with representative and tp so advised them of the role of appeals the purpose of the hearing and the ability to petition_tax_court so addressed appeal request tp received nod and petitioned to the taxpayer_advocate tp has been corresponding with them trying to get his income adjusted tp stated the revenue_agent added income from the corporate return that was already accounted for there representative asked that appeals review this so explained that managerial approval is needed because of the prior opportunities tp to send all information on or before so will present this to the atm for consideration once received on date so dallam advised mr henderson that appeals would not consider the underlying liabilities and asked whether he wished to be considered for a collection alternative on date so dallam recorded a conversation with petitioners’ representative tp is disputing liability cannot within cdp in that conversation their representative expressed interest in an installment_agreement and stated that petitioners would file their tax_return so that they would be eligible for one but petitioners did not file their tax_return respondent then issued a notice_of_determination on date petitioners timely petitioned the court challenging the notice_of_determination on date in the petition they stated irs audited the and f1040 individual_income_tax_return and taxpayer’s liability was increased and we disagreed with the additional_assessment we are seeking to stop collection process until the correct additional tax if any is determined we remanded the case for a supplemental hearing on whether the procedural requirements of sec_6751 had been met pursuant to our opinion in graev v commissioner 147_tc_460 supplemented and overruled in part t c __ date on remand the case was assigned to so hansen so hansen and petitioners scheduled a supplemental hearing for date so hansen explained the scope of the supplemental hearing and requested delinquent returns and any financial documents so hansen held a face-to-face hearing with petitioners’ new representative on date petitioners’ representative brought documents relating to petitioners’ challenge to their underlying liabilities --including the notice of deficiency--but did not bring any delinquent tax returns or financial documents so hansen set a date deadline for petitioners to file their delinquent returns for tax_year sec_2014 and sec_2015 and then extended the deadline to date at their request petitioners failed to file their delinquent returns by the date deadline petitioners submitted form 433-a collection information statement for wage earners and self-employed individuals on date that form showed that petitioners had equity in their anaheim home of dollar_figure which exceeded their total outstanding tax_liability for and of dollar_figure petitioners reported monthly living_expenses of dollar_figure petitioners also reported a retirement account with dollar_figure and two cars one purchased in with a dollar_figure monthly payment and the other an unencumbered vehicle petitioners did not attach any supporting documentation for their financial accounts income or living_expenses so hansen also confirmed that the anaheim address was petitioners’ last_known_address listed in the irs’ records at that time on date so hansen issued the supplemental notice_of_determination again sustaining the collection action as to the deficiencies on the grounds that petitioners were not in compliance with their tax filing obligations and had sufficient equity to pay the outstanding liabilities including the retirement account and the equity in their home and noted that petitioners had indicated that they had moved or were moving to utah so hansen abated the liabilities for the sec_6662 penalties because he was unable to find documentation of written supervisory approval as required by sec_6751 we denied respondent’s subsequent motion for summary_judgment concluding that a material fact was in dispute--namely whether petitioners had had a prior opportunity to challenge their underlying liabilities--on the basis of petitioners’ claim that they had not received the notice_of_deficiency opinion where the validity of the underlying tax_liability is in issue the court reviews the commissioner’s determination de novo 114_tc_176 where the validity of the underlying tax_liability is not properly in issue the court will review the settlement officer’s administrative determination for abuse_of_discretion 114_tc_604 the settlement officer must verify that the requirements of any applicable law or administrative procedure have been met consider issues properly raised by the taxpayer and consider whether the collection action balances the need for the efficient collection_of_taxes with the taxpayer’s legitimate concern that any collection action be no more intrusive than necessary sec_6320 and c b c a taxpayer may raise the underlying liability at a hearing if he did not receive any statutory_notice_of_deficiency or otherwise have an opportunity to dispute his tax_liability sec_6330 if a notice_of_deficiency is properly mailed to the taxpayer at the taxpayer’s last_known_address the notice is valid even if the taxpayer did not receive it see eg 724_f2d_808 9th cir so as part of the settlement officer’s determination he must verify that a valid notice_of_deficiency was issued to the taxpayer at the taxpayer’s last_known_address sec_6330 134_tc_1 131_tc_197 but even if the notice was properly mailed the taxpayer may be able to challenge the underlying liability if the taxpayer can establish that no notice was received hoyle v commissioner t c pincite sego v commissioner t c pincite snodgrass v commissioner tcmemo_2016_235 at petitioners argue that they should be allowed to challenge their underlying liabilities because they did not have a prior opportunity to do so therefore we first must determine whether petitioners received the notice_of_deficiency as respondent alleges petitioners argue that the notice_of_deficiency was not properly mailed to them because the certified mailing list is missing a second part that shows what happened to the items on the list and because the copies of the notice_of_deficiency in the record do not bear the certified mail item numbers we reject these arguments first petitioners did not explain what the missing second part was we surmise that they may be referring to usps form 3849-a used for initial delivery of a certified article to alert the recipient to its arrival or usps form 3849-b used as a delivery reminder when an item is not claimed within five days of initial delivery see 94_tc_82 but we have not required respondent to produce copies of those usps forms to establish strict compliance with the procedures for a usps form_3877 rather we have allowed respondent to use those forms among other evidence to support a defective usps form_3877 see id pincite and other certified mailing lists that we have found to comply with the requirements for proper mailing also lacked these additional usps forms fleming v commissioner tcmemo_2017_155 at garrett v commissioner tcmemo_2015_228 at nor have we previously viewed the lack of a certified mailing list number on the notice_of_deficiency itself to negate a presumption of proper mailing internal_revenue_manual pt date does not require that the certified mailing list number be written on the notice itself rather the number must be on the form_3877 and the envelope containing the notice we therefore hold that the notice was properly mailed we now turn to the real dispute between the parties--whether petitioners received the notice mr henderson vigorously denied receipt at trial when confronted with so dallam’s summary in the case activity report stating that petitioners had received the nod mr henderson explained that the nod to which he referred was the notice_of_determination at issue before us and argued that respondent uses nod to mean both notice_of_deficiency and notice_of_determination he also acknowledged receiving the date letter advising petitioners that if they did not return certain forms a notice_of_deficiency would be issued but he argued that they did respond timely and respondent did not wait the days promised in the letter for that response but instead sent the notice_of_deficiency but the notice_of_deficiency was not issued until date contradicting petitioners’ argument respondent also points out that petitioners consistently insisted that they did not owe the liabilities in both their hearing request and their submissions to the sos they did not claim that they did not receive a notice_of_deficiency or that they did not have a prior opportunity to challenge until now mr henderson countered that he was not a tax professional and asserted that this is what he meant--that is he argues now that he meant that he had no prior opportunity to challenge when he claimed earlier that he did not owe the liabilities petitioners’ form and petition are consistent with the conversations recorded by so dallam in which petitioners indicated they wanted another chance to challenge the liabilities not that they never had a chance before that hearing and mr henderson’s uncorroborated testimony does not convince us that petitioners never had that chance because they did not receive the notice_of_deficiency simply put we do not believe him first his story has holes his explanation for his failure to follow up regarding the status of the irs audit after receiving the date letter is not plausible especially as he was involved in a number of later audits and therefore had occasion to ask the irs agent what happened to his response to that date letter his argument that the nod in so dallam’s date hearing notes referred to the notice_of_determination at issue before us overlooks the fact that the notice_of_determination was not issued until date he testified that he had no other audits before the audit for the years at issue so he could not have been confused about another notice of determination--the only nod that appears to be outstanding at the time of petitioners’ date hearing is the notice_of_deficiency issued on date second petitioners had representatives with them in the administrative hearing making mr henderson’s arguments regarding failure to use the correct terms implausible finally further tipping the scale for us was his use of the terminology 90-day letter as a synonym for notice_of_deficiency given his fluidity with terms we simply cannot accept his claims of ignorance and confusion because we find that petitioners received the notice_of_deficiency dated date we conclude that they may not challenge their underlying liabilities when the case was called for trial the parties still had not received documents that respondent had subpoenaed from petitioners’ bank we therefore held a partial trial on the mailing issue and directed the parties to work together to review the documents and ordered further status reports from the parties regarding development of any additional evidence regarding petitioners’ underlying because mrs henderson did not appear technically she is in default we will give her the same result as her husband and for the purposes of our findings_of_fact attribute his statements to her as well liabilities because we hold that petitioners may not challenge their underlying liabilities that evidence is not relevant and we will discharge as moot our pending order for further status reports we now consider whether the settlement officers abused their discretion in sustaining the collection action for this purpose we consider respondent’s position to be the position taken in the supplemental determination see 130_tc_79 the administrative record indicates that petitioners had multiple opportunities to present their position first petitioners and their representative had a telephonic hearing on date that so dallam rescheduled after neither petitioners nor their representative called at the originally appointed time administrative hearings are informal and may consist of one or more oral or written communications 115_tc_329 holding that a face-to-face hearing is not a requirement sec_301_6320-1 q a-d6 proced admin regs moreover a face-to-face hearing will not be granted if the taxpayer has failed to file required returns schlegel v commissioner tcmemo_2016_90 at sec_301_6330-1 q a-d8 proced admin regs petitioners were not then in compliance with their tax filing obligations and thus it was reasonable for so dallam to proceed with a telephonic hearing see schlegel v commissioner at holding that it is not an abuse_of_discretion to deny a face-to-face hearing when the taxpayer failed to provide the requested financial documentation and failed to comply with income_tax obligations finally on remand so hansen did hold a face-to-face hearing with petitioners’ representative whether to approve a proposed collection alternative is within the settlement officer’s discretion see 129_tc_107 respondent’s rejection of a proposed installment_plan was reasonable and not an abuse_of_discretion because petitioners never filed their delinquent and tax returns even after multiple invitations to do so see cavazos v commissioner tcmemo_2008_257 we likewise cannot conclude that so hansen abused his discretion when he concluded that petitioners’ form 433-a showed sufficient equity in their house because they indicated that they had moved and were attempting to sell it or when he concluded that the form 433-a showed costs that exceeded national averages because petitioners attached no supporting documentation finally petitioners have not alleged that respondent otherwise failed to comply with the requirements set forth in sec_6330 nor did we find anything in the record indicating a failure conclusion we therefore hold that petitioners are not entitled to challenge their underlying liabilities and we sustain the collection action at issue to reflect the foregoing an appropriate decision will be entered
